DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 3/26/2020.
Claims 1-11, 13-19, and 21-22 are pending. Claims 12 and 20 are canceled in preliminary amendment filed on 3/26/2020. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020  has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, 10-11, 13-14, 17-19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0330233 to Rui et al. (hereafter, “Rui”).
With regard to claim 1, Rui discloses a non-transitory storage medium storing instructions readable and executable by an electronic processor (130, Fig. 2, paragraph [0039] to perform a method comprising: reconstructing computed tomography (CT) projection data to generate a scatter-corrected reconstructed CT image (paragraphs [0029-0030, 0035-0036, 0043-0044); and generating a scatter estimate by one of: inputting the CT projection data into a neural network (paragraph [0061]) to generate the scatter estimate in projection space, wherein the reconstructing includes correcting the CT projection data using the scatter estimate in projection space to generate scatter-corrected CT projection data and reconstructing the scatter-corrected CT projection data to generate the scatter-corrected reconstructed CT image (paragraphs [0022-23, 0025, 0028, 0031, 0034, 0055, and 0061]); or inputting an uncorrected reconstructed CT image into a neural network to generate the scatter estimate in image space, wherein the reconstructing includes reconstructing the CT projection data to generate the uncorrected reconstructed CT image and correcting the uncorrected reconstructed CT image using the scatter estimate in image space to generate the scatter-corrected reconstructed CT image. 
With regard to claim 2, Rui discloses wherein the scatter estimate is generated by inputting the CT projection data into a neural network to generate the scatter estimate in projection space, wherein the reconstructing includes correcting the CT projection data using the scatter estimate in projection space to generate scatter-corrected CT projection data and reconstructing the scatter-corrected CT projection 
With regard to claim 5, Rui discloses wherein the scatter estimate is generated by inputting an uncorrected reconstructed CT image into a neural network to generate the scatter estimate in image space, wherein the reconstructing includes reconstructing the CT projection data to generate the uncorrected reconstructed CT image and correcting the uncorrected reconstructed CT image using the scatter estimate in image space to generate the scatter-corrected reconstructed CT image (paragraphs [0058-0061], Figs. 9-10).
With regard to claim 8, Rui discloses generating the CT projection data by basis function decomposition of acquired spectral or dual energy CT imaging data (paragraphs [0007, 0035]).
With regard to claim 10, Rui discloses displaying the scatter-corrected reconstructed CT image on a display device in operative communication with the electronic processor (display 142, Fig. 2, paragraph [0044-0045, 0048]).
With regard to claim 11, Rui discloses generating the CT projection data by performing a convolution- or deconvolution-based scatter correction on acquired CT projection data received from a CT imaging device (Figs. 7 and 10, paragraphs [0007, 0025-0026, 0032, 0052-0060).
With regard to claims 13 and 17, claims 13 and 17 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 13 and 17. Rui discloses a imaging system seen in Figs. 2 and 3, Monte Carlo simulation at paragraph [0007, 0026, 0031, 0052 and 0055], processor 130 Fig. 2, 
With regard to claim 14, Rui discloses acquiring CT imaging data using a CT imaging device (paragraph [0039] and Fig. 2 for example, where image is acquired); reconstructing the CT imaging data to generate a scatter-corrected reconstructed CT image, wherein the reconstructing includes generating a scatter estimate for the CT imaging data by applying the optimized neural network to the CT imaging data or to an uncorrected reconstructed CT image generated from the CT imaging data (paragraphs [0021-0022, 0043, 0049, 0056, 0059]).
With regard to claim 18, Rui discloses wherein: the at least one neural network includes a neural network trained to convert CT imaging data to a scatter estimate in projection space; and the instructions are readable and executable by the electronic processor to reconstruct the CT imaging data including generating the scatter estimate in projection space by applying the at least one neural network to the acquired CT imaging data (paragraphs [0059, 0061]).
With regard to claim 19, Rui discloses wherein: the at least one neural network includes a neural network trained to convert an uncorrected reconstructed CT image to 
With regard to claim 21, Rui discloses wherein: the at least one neural network includes two or more neural networks each trained on different simulated imaging data generated by Monte Carlo simulation including simulation of imaging of human subjects of different anatomical dimensions or body weights (Figs. 6-8, paragraphs [0058- 0061]).  
With regard to claim 22, Rui discloses wherein: 72017P02301WOUSthe at least one neural network includes two or more neural networks each trained on different simulated imaging data generated by Monte Carlo simulation including simulation of scattering by different filters installable on the x-ray tube assembly (Figs. 6-8, paragraphs [0028, 0058- 0061]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0330233 to Rui et al. (hereafter, “Rui”) in combination with US 2013/0343624 to Thibault et al. (hereafter, “Thibault”).
With regard to claim 9, Rui teaches the non-transitory storage medium of claim 8 (and claim 1) including acquired spectral or dual energy CY imaging data. However, Rui does not expressly teach the acquired spectral or dual energy CT imaging data produces the CT projection data as one of water projection data and iodine projection data. Thibault teaches the acquired spectral or dual energy CT imaging data produces the CT projection data as one of water projection data and iodine projection data (paragraphs [0005, 0036, 0051, 0059-0061]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Rui’s reference to have water/iodine data from Thibault’s reference. The suggestion/motivation for doing so would have been to reconstruct an image of material densities, x, from dual or multi-energetic sinogram measurements, y, representing the densities of two basis materials, as suggested by Thibault.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Thibault with Rui to obtain the invention as specified in claim 9. 

Allowable Subject Matter
Claims 3-4, 6-7, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,740,883 discloses application of scatter and attenuation correction to emission tomography images using inferred anatomy from atlas. A method of applying scatter and attenuation correction to emission tomography images of a region of interest of a patient under observation comprises the steps of aligning a three-dimensional computer model representing the density distribution within the region of interest with the emission tomography images. The computer model is created from image data of other subjects thereby to avoid the need to image the subject under observation to create the computer model. Scatter and attenuation correction is applied to the emission tomography images using the aligned computer model as a guide.
US 2018/0293762 discloses FIG. 8, in a further embodiment, the neural network 50 may instead be trained to output a partial volume error (PVE) corrected image 220. For example, in one such embodiment for partial volume correction, Fisher information 200 and a reconstructed image 202 are calculated based on the measured data 180. The trained neural network 50 receives the Fisher information 200 and the reconstructed image 202 as the input and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669